                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FIRKON JAMES,                  :
                               :
          Petitioner,          :    Civ. No. 18-12913 (NLH)
                               :
     v.                        :    OPINION
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

APPEARANCE:
Firkon James, NO. 20372-055
FCI – Fort Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Firkon James, seeks to bring a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 without prepayment

of fees or security and seeks to proceed in forma pauperis.   See

ECF No. 1 (petition), 1-1 (IFP application).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an
affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, although Petitioner has submitted a one-page request

to proceed in forma pauperis, see ECF No. 1-1, he has not filled

out the required affidavit of poverty form that allows the Court

to assess Plaintiff’s indigency, nor has Petitioner submitted

the required certification.    Therefore, pursuant to Local Rule

81.2(c), Petitioner’s application to proceed in forma pauperis

will be denied.

Conclusion

     For the reason set forth above, the application to proceed

in forma pauperis will be denied without prejudice and the Clerk

of Court will be ordered to administratively terminate this




                                  2
action. 1   Petitioner will be granted leave to apply to re-open

within thirty (30) days.    An appropriate Order will be entered.



Dated: September 28, 2018               s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  3
